Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 35-58 in the reply filed on 09/21/2022 is acknowledged.  The traversal is on the ground(s) that a common technical feature regarding “a microstructure in steel being martensitic or martensite-bainitic or made of at least 75wt.% of equiaxed ferrite, from 5 to 20wt.% of martensite and bainite in amount less than or equal to 10wt.%” is neither disclosed in Nakamaru nor Lesage cited in Page 4 of previous office action .  This is not found persuasive because newly cited art Kusumi (US20070163685) discloses the common technical feature (paragraphs [0029][0040]).  Hence, unit of invention is lacking.  
Applicant further argues that Nakamaru and Lesage are not combinable.  It should be noted Nakamaru and Lesage are no longer used in current rejection.   Hence, such argument is incommensurate of the scope of current rejection.
Applicant lastly argumes that claims 59, 35 and 68 should be considered to have unity of invention under 37 CFR 1.475 (b)(3).  It should be noted because instant application is submitted under 35 U.S.C 371, Only “unit of invention” analysis is applied according to MPEP 1800. Second, where unity of invention exists “a priori,” the prior art must be consulted to determine whether the shared (or corresponding) technical feature is novel and nonobvious and thereby a “special” technical feature. Unity of invention is said to exist “a posteriori” – that is, after the prior art has been reviewed – when the shared technical feature is a “special” technical feature. In other words, the shared (or corresponding) technical feature is considered to be novel and nonobvious over the prior art. When unity of invention exists a posteriori, a restriction requirement is improper.
Conversely, if the shared technical feature is anticipated by or obvious over the prior art, then the claimed inventions are said to lack unity “a posteriori,” and a restriction requirement may be proper.
In the instant case, the claimed inventions are said to lack unity “a posteriori,” because the shared common technical feature is anticipated by or obvious over cited prior art Kusumi (US20070163685).  Hence, a restriction requirement is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 59-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim.
Status of Claims
Claims 35-69 are pending.  Claims 35-58 are presented for this examination.  Claims 59-69 are withdrawn.   Claim 59 is amended.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/19/2021 and 09/21/2022 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 35-39 and 55-58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kusumi  (US 2007/0163685) in view of Admitted prior art.
As for claim 35, Kusumi teaches a press hardening method (Title — “hot pressing method”) comprising the following steps: a) provision of a carbon steel sheet ([0010] [0032]; [0037]); c) thermal treatment of the blank ([0016] [0039]) in an atmosphere having oxygen between 1-21% by volume and the atmosphere having a dew point <=10 degree C (paragraph [0026][0036] Table 2);  d) transfer of the blank into a press tool and e) hot-forming of the blank to obtain a part ((0016], [0039]), f) cooling of the part obtained at step e) ({0016], [0029],  [0039]) in order to obtain a microstructure in steel that is martensitic ([0029], [0040]).
Specifically, regarding step c) oxygen % by volume and dew point, Table 2 ([0036]) Inventive examples 4-7 and 9-10 all having oxygen % by volume and dew point within presently claimed ranges.
Kusumi does not explicitly teach the step of B) cutting the carbon steel sheet to obtain a blank.  However, the Examiner asserts that such a step would have been obvious to one of ordinary skill in the art, as the steel sheet must be of correct size to fit in a die tool prior to the step of press hardening.
Kusumi also does not explicitly teach that the provided carbon steel sheet has a barrier pre-coating comprising nickel and chromium, wherein the weight ratio Ni/Cr is between 1.5 and 9.
Applicant’s admitted prior art (Instant application PGPUB paragraph [0004]) expressly discloses that it is known to pre-coat a carbon steel sheet with a barrier pre-coating comprising nickel and chromium wherein the weight ratio of Ni/Cr is between 1.5 to 9 to prevent the adsorption of hydrogen into the steel during the austenitization thermal treatment.  That is, applicant admitted on the record that pre-coating a carbon steel sheet with a barrier pre-coating comprising nickel and chromium wherein the weight ratio of Ni/Cr is between 1.5 to 9 is a well-known technique to prevent hydrogen embrittlement.
Kusumi desires to decrease the amount of hydrogen in the steel (paragraph [0007]) and desired to have improved resistance to hydrogen embrittlement. (paragraph [0009])
Hence, it would have been obvious to one skill in the art to apply well-known technique of pre-coating a carbon steel sheet with a barrier pre-coating comprising nickel and chromium wherein the weight ratio of Ni/Cr is between 1.5 to 9 of applicant’s admitted prior art, in the process of Kusumi for the benefit of preventing the adsorption of hydrogen into the steel with expected success.
As for claim 36, Applicant’s admitted prior art has barrier pre-coating comprising nickel and chromium wherein the weight ratio of Ni/Cr is between 1.5 to 9 overlaps instant claimed 2.3-9.
 As for claim 37, Kusumi discloses Table 2 ([0036]) Inventive examples 4-7 and 9-10 all having oxygen % by volume at 21 vol% which is within presently claimed ranges.
As for claim 38, in view of air has 21 % oxygen by volume, it would have been obvious to use air as thermal treatment atmosphere for cost effectiveness.
As for claim 39, Inventive examples 4-7 and 9-10 has dew point ranging form -30 to 6 o C. (Table 2 paragraph [0036]))
As for claim 55, Kusumi discloses thermal treatment is performed at 800-920 degree C (paragraph [0024])
As for claim 56, Kusumi discloses thermal treatment is performed 800-920 oC to completely transform the steel sheet to an austenite single phase region. (paragraph [0023])
As for claim 57, Kusumi discloses a thermal heat treatment time for 4 minutes. (paragraph [0033] line 3)
As for claim 58, Kusumi discloses press start temperature is 750 oC (i.e. hot forming temperature). (paragraph [0033] line 6)
Claims 40-54 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kusumi  (US 2007/0163685) in view of Admitted prior art as applied to claim 35 above,  and further in view of Georges (WO2017187255 using US 20190144963 as English Translation).
As for claims 40-48, applicant’s admitted prior art does not disclose pre-coating compositions in terms of Ni and Cr and thickness.
Georges discloses a press hardening method with a barrier pre-coating containing Ni and Cr in a weight ration 1.5-9 with similar other steps as disclosed by Kusumi.
Georges expressly discloses the barrier pre-coating comprises 55-90% by weight of Ni (claim 32) as required by instant claim 40, 70-90% by weight of Ni (Claim 33)as required by instant claim 41, 10-40% by weight of Cr (Claim 35) as required by instant claim 42, 10-30% by weight of Cr (Claim 35) as required by instant claim 43, the pre-coating does not contain at least one of the element chosen from the claimed Markush group (Claim 38) as required by instant claim 44,  the pre-coating consist of Ni and Cr (Claim 39) as required by instant claim 45, the thickness of the pre-coating is 10-550 nm (Claim 40) as required by instant claim 46, thickness of the pre-coating is 10-90 nm (Claim 41) as required by instant claim 47, thickness of the pre-coating is 150-250 (Claim 42) as required by instant claim 48.
Hence, it would have been obvious to one skill in the art, at the time the invention is made apply wt% Ni and Cr and thickness of barrier pre-coating as disclosed by Georges, in the process of Kusumi in view of admitted prior art for inhibits hydrogen adsorption with excellent resistance to delayed cracking.
As for claim 49,  Georges discloses the carbon steel sheet directly topped by an anticorrosion pre-coating, the anticorrosion pre-coating layer being directly topped ty the barrier pre-coating. (Claim 43)
As for claims 50-51 , Kusumi discloses anticorrosion coating is AL-based or Zn-based. ([0017])
As for claim 52, Kusumi’s Al-based anticorrosion pre-coating has 3-15% Si, and 0.05-0.5% Fe and optionally Mg 0.5-10% with remainder being Al. (paragraph[0018])
As for claim 53,  Kusumi discloses Z-based anticorrosion coating has Zn-5%AL-0.1%Mg ([0020] line 5), hence meeting instant claimed compositions.
As for claim 54, Georges disclose the barrier pre-coating is deposited by PVD. (paragraph [0039])
Claims 35-58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kusumi  (US 2007/0163685) in view of Georges (WO2017187255 using US 20190144963 as English Translation).
As for claim 35, Kusumi discloses instant claimed method comprising the steps as indicated in rejection of claim 35 above over Kusumi in view of admitted prior art.
Kusumi does not explicitly teach the step of B) cutting the carbon steel sheet to obtain a blank.  However, the Examiner asserts that such a step would have been obvious to one of ordinary skill in the art, as the steel sheet must be of correct size to fit in a die tool prior to the step of press hardening.
Kusumi does not explicitly teach that the provided carbon steel sheet has a barrier pre- coating comprising nickel and chromium, wherein the weight ratio Ni/Cr is between 1.5 and 9.
Georges expressly discloses a barrier pre-coating comprising Ni and Cr in a weight ratio between 1.5 and 9 are desirable to be coated on a carbon steel sheet for the benefit of inhibiting hydrogen absorption to obtain a press hardened part having excellent resistance to delayed cracking. (paragraph [0001])
Kusumi desires to decrease the amount of hydrogen in the steel (paragraph [0007]) and desired to have improved resistance to hydrogen embrittlement. (paragraph [0009])
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply well known technique of pre-coating a carbon steel sheet with a barrier pre-coating comprising nickel and chromium wherein the weight ratio of Ni/Cr is between 1.5 to 9 as disclosed by Georges, in the process of Kusumi for the benefit of preventing the adsorption of hydrogen into the steel with expected success.
As for claims 36-39 and 55-58, they are rejected for the same reason set forth in the rejection of claims 36-39 and 55-58 above over Kusumi in view of Admitted prior art.
As for claims 40-54,  they are rejected for the same reason set forth in the rejection of claims 40-54 above over Kusumi in view of Admitted prior art and Georges.
Claims 35-58 are rejected under 35 U.S.C. 103 as being unpatentable over Kusumi (US 2007/0163685) in view of Boger (US 2015/0314567) and Mourer (US 2016/0031186).
Regarding claim 35, Kusumi teaches a press hardening method (Title — “hot pressing method”) comprising the following steps: a) provision of a carbon steel sheet ([0010], L 3-5; [0032]; [0037]); c) thermal treatment of the blank ([0016] [0039]) in an atmosphere having oxygen between 1-21% by volume and the atmosphere having a dew point <=10 degree C (paragraphs [0026][0036] Table 2)d) transfer of the blank into a press tool and e) hot-forming of the blank to obtain a part ((0016], L 5-6; [0039]), f) cooling of the part obtained at step e) ([0016], L 5-6; [0029], L 1-2; [0039]) in order to obtain a microstructure in steel that is martensitic ({0029], L 4-7; [0040]).
Kusumi does not explicitly teach the step of cutting the carbon steel sheet to obtain a blank. However, the Examiner asserts that such a step would have been obvious to one of ordinary skill in the art, as the steel sheet must be of correct size to fit in a die tool prior to the step of press hardening.
Kusumi also does not explicitly teach that the provided carbon steel sheet has a barrier pre- coating comprising nickel and chromium, wherein the weight ratio Ni/Cr is between 1.5 and 9.
Boger teaches a surface-coated steel sheet and method for producing such a sheet (Title). Boger teaches that the steel sheet has a metallic corrosion protection layer (Fig. 2, #1.1) similar to the Al or Zn plating taught by Kusumi (see Kusumi: [0018]), but in addition to this layer, at least one further metallic layer is provided (Fig. 2, #1.2). Boger teaches that this further layer may be a nickel-base alloy, including a nickel-chromium alloy (([0038], L 6-10). Additionally, Boger teaches that provision of the additional metallic layer is advantageous as a sheet which has the appearance of a single layer sheet made of the further metallic layer may be provided, while retaining the core of a carbon steel, which may be advantageous in both cost effectiveness as well as mechanical stability ([0010]).
It would have been obvious to incorporate the teachings of Boger into Kusumi and coat the steel sheet with a further metallic layer made of a nickel-chromium alloy. Provision of such a coating gives the appearance of a single layer sheet made of said nickel-chromium alloy, while retaining the cost and mechanical stability advantages of using a carbon steel sheet as the core material.
It is noted that Boger does not explicitly teach a weight ratio of Ni/Cr for the further metallic layer when a nickel-chromium alloy is selected.
Mourer teaches coatings for Co-based, Ni-based, or Fe-based superalloy substrates ([0050], L 1-3; Claim 7). Mourer teaches that the coating may be, for example, a NiCr coating (Table 2; Fig. 6). For use of a simple NiCr coating, Mourer teaches a coating composition of 77.5 wt% Ni and 22.5 wt% Cr (Table 2). Mourer teaches that use of such a coating composition imparts corrosion and oxidation resistance, wherein it helps to inhibit general oxidation or selective grain boundary oxidation of the substrate that it protects, thereby preserving the fatigue life of the coated part ([0063], L 1-4).
Hence, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Mourer, and provide a coating having a composition containing 77.5 wt% Ni and 22.5 wt% Cr as the further metallic layer, in the process of Kusumi in view of Boger as a layer/coating having such a composition may act to improve corrosion and oxidation resistance, thereby preserving the fatigue life of the coated part.
The Examiner notes that a coating which contains 77.5 wt% Ni and 22.5 wt% Cr has a weight ratio Ni/Cr of 3.44. Such a ratio falls within the range of 1.5-9 required by the instant claim.
Regarding claim 35, as discussed previously, a coating which contains 77.5 wt% Ni and 22.5 wt% Cr has a weight ratio Ni/Cr of 3.44. Such a ratio falls within the range of 2.3-9 required by the instant claim.
Regarding claim 37, as discussed previously, a coating which contains 77.5 wt% Ni and 22.5 wt% Cr has a weight ratio Ni/Cr of 3.44. Such a ratio falls within the range of 3-5.6 required by the instant claim.
As for claims 37-39, 50-58, they are rejected for the same reason set forth in the rejection of 37-39 and 50-58 above over Kusumi in view of admitted prior art.
Regarding claim 40, as discussed previously, the pre-coating taught by modified Kusumi has a Ni content of 77.5 wt%. Such an amount falls within the claimed range of 55-90 wt% Ni.
Regarding claim 41, as discussed previously, the pre-coating taught by modified Kusumi has a Ni content of 77.5 wt%. Such an amount falls within the claimed range of 70-90 wt% Ni.
Regarding claim 42, as discussed previously, the pre-coating taught by modified Kusumi has a Cr content of 22.5 wt%. Such an amount falls within the claimed range of 10-40 wt% Cr.
Regarding claim 43, as discussed previously, the pre-coating taught by modified Kusumi has a Cr content of 22.5 wt%. Such an amount falls within the claimed range of 10-30 wt% Cr.
Regarding claim 44, as discussed previously, the pre-coating taught by modified Kusumi contains only Ni and Cr. Thus, the pre-coating does not comprise at least one of the elements chosen from the group consisting of Zn, Al, B, N and Mo.
Regarding claim 45, as discussed previously, the pre-coating taught by modified Kusumi contains only Ni and Cr.
Regarding claim 46, Boger teaches that the further metallic layer has a preferred thickness of 50-200 nm ([0032], L 9-11). Such a thickness range falls within the claimed range of 10-550 nm.
Regarding claim 47, Boger teaches that the further metallic layer has a preferred thickness of 50-200 nm ([0032], L 9-11). Such a thickness range overlaps the claimed range of 10-90 nm. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 48, Boger teaches that the further metallic layer has a preferred thickness of 50-200 nm ((0032], L 9-11). Such a thickness range overlaps the claimed range of 150-250 nm. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 49, Kusumi teaches that the carbon steel sheet is directly topped by an anticorrosion pre-coating ([0017]). Further, as illustrated by Fig. 2 of Boger, the further metallic layer (Fig. 2, #1.2), drawn to the barrier pre-coating, is directly atop the anticorrosion layer (Fig. 2, #1.1).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-52 and 57-59 of co-pending Application No. 16/097,466 in view of Kusumi (US 2007/0163685).
Both instant application and co-pending application’466 discloses a press hardening method comprising steps of : a) provision of a carbon steel sheet coated with a barrier pre-coating comprising nickel and chromium, wherein the weight ratio Ni/Cr is between 1.5 and 9, b) cutting of the coated carbon steel sheet to obtain a blank, c) thermal treatment of the blank, d) transfer of the blank into a press tool, e) hot-forming of the blank to obtain a part,
Difference between instant application and co-pending application’466 is that instant application recites “thermally treating the blank in an atmosphere having an oxidizing power equal or higher than that of an atmosphere of 1% by volume of oxygen and equal or smaller than that of an atmosphere of 50% by volume of oxygen, the atmosphere having a dew point between -30 and +30°C”.
Kusumi discloses a press hardening method with similar steps as instant application and expressly discloses thermally treating the blank in an atmosphere having oxygen between 1-21% and dew point no more than 10 degree C (paragraph [0026]) in order to control hydrogen concentration and moisture content of the heating atmosphere.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply thermal treatment oxygen vol% and dew point of Kusumi, in the process of co-pending application’466 for in order to control hydrogen concentration and moisture content of the heating atmosphere to prevent hydrogen embrittlement.
Hence, instant claims 35-58 are obvious over claims 29-52 and 57-59 of co-pending application’466 in view of Kusumi.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733